Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered September 3, 1996, convicting him of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It is well established that evidence of uncharged crimes is inadmissible where it is offered solely to raise an inference that a defendant has a criminal propensity (see, People v Alvino, 71 NY2d 233, 241). Such evidence, however, may be *707received if it is probative of a well-recognized exception (see, People v Molineux, 168 NY 264) or if it helps establish some element of the crime under consideration (see, People v Alvino, supra, at 241; People v Lewis, 69 NY2d 321, 325), and where its probative value outweighs the potential for prejudice resulting to the defendant (see, People v Alvino, supra, at 241-242).
The defendant correctly contends that the two proffered instances of his prior physical abuse towards his mother were improperly admitted (see, People v Molineux, 168 NY 264, 294, supra; People v Alvino, supra; People v Robinson, 68 NY2d 541). However, the errors were harmless (see, People v Crimmins, 36 NY2d 230) in view of the overwhelming evidence of the defendant’s guilt, including the strong corroborating testimony of two neighbors who overheard the altercation and observed the defendant holding his mother in a headlock. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.